       Case 4:05-cr-00153-BMM Document 146 Filed 07/23/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                        CR 05-153-GF-BMM

                Plaintiff,

v.                                                     ORDER

JENNIFER LYNN DEVEREAUX,

               Defendant.

      Based upon Defendant Jennifer Lynn Devereaux’s motion, and good cause

appearing thereof,

      IT IS HEREBY ORDERED that Defendant Jennifer Lynn Devereaux’s

Motion for Leave to File Exhibit A to Reply Brief in Support of Motion to Reduce

Sentence Under Seal is GRANTED. Defendant Jennifer Lynn Devereaux may file

Exhibit A under seal.

      DATED this 23rd day of July, 2020.


                                    _________________________________
                                    SAM E. HADDON
                                    United States District Court Judge
